The sole question involved in this case is, the validity of the second section of the act prohibiting the. sale of vinous, spirituous or malt liquors in Lowndes county, which requires fines imposed in the event of a conviction for the violation of said law to be paid “in current money of the realm, and not otherwise.” The court holds that fines upon conviction for violation of said law are payable in currency of the United States, and that said second section of the act is valid. Tlie judgment of the lower court is affirmed.
Opinion by
Head, J.